          Case 1:18-cv-11524-RA Document 84 Filed 02/26/21 Page 1 of 2


                                                              USDC-SDNY
                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                 DOC#:
                                                              DATE FILED: 02/26/2021

RUTH SARIT, on behalf of herself and all
others similarly situated,

                           Plaintiffs,
                                                             No. 18-CV-11524 (RA)
                      v.
                                                                     ORDER
WESTSIDE TOMATO, INC., doing business
as ARTE CAFÉ, ROBERT MALTA,
MARCO ORNETTI, and ERNESTO
MATIAS LOPEZ,

                           Defendants.


RONNIE ABRAMS, United States District Judge:

       It has been reported to the Court that this Fair Labor Standards Act (“FLSA”) case has

been settled in principle. The deadlines for the filing of motions and the post-discovery

conference scheduled for June 18, 2021, see Dkt. 81, are accordingly adjourned sine die. No later

than March 26, 2021, the parties shall take one of the following three actions:

           1. Consent to conducting all further proceedings before Magistrate Judge Gorenstein

               by completing the consent form available at http://www.uscourts.gov/forms/civil-

               forms/notice-consent-and-reference-civil-action-magistrate-judge.      As the form

               indicates, no adverse substantive consequences will arise if the parties choose not

               to proceed before Judge Gorenstein.

           2. Submit a stipulation or notice of voluntary dismissal without prejudice pursuant to

               Federal Rule of Civil Procedure 41.

           3. Submit a joint letter setting forth their views as to why their settlement is fair and

               reasonable and should be approved, accompanied by all necessary supporting
         Case 1:18-cv-11524-RA Document 84 Filed 02/26/21 Page 2 of 2




             materials, including contemporaneous billing records for the attorney’s fees and

             costs provided for in the settlement agreement. In light of the presumption of

             public access attaching to “judicial documents,” see Lugosch v. Pyramid Co. of

             Onondaga, 435 F.3d 110, 119 (2d Cir. 2006), the parties are advised that

             materials on which the Court relies in making its fairness determination will be

             placed on the public docket, see Wolinsky v. Scholastic Inc., No. 11-CV-5917

             (JMF), 2012 WL 2700381, at *3–7 (S.D.N.Y. July 5, 2012).

             The parties are also advised that the Court will not approve of settlement

             agreements in which:

             (a) Plaintiffs “waive practically any possible claim against the defendants,

                including unknown claims and claims that have no relationship whatsoever to

                wage-and-hour issues,” Gurung v. White Way Threading LLC, 226 F. Supp.

                3d 226, 228 (S.D.N.Y. 2016) (internal quotation marks omitted); and

             (b) Plaintiffs are “bar[red] from making any negative statement about the

                defendants,” unless the settlement agreement “include[s] a carve-out for

                truthful statements about [P]laintiffs’ experience litigating their case,” Lazaro-

                Garcia v. Sengupta Food Servs., No. 15 Civ. 4259 (RA), 2015 WL 9162701,

                at *3 (S.D.N.Y. Dec. 15, 2015) (internal quotation marks omitted).

 SO ORDERED.

Dated:   February 26, 2021
         New York, New York

                                              Ronnie
                                              R i Ab Abrams
                                              United States District Judge


                                                  2
